Case 2:19-cr-00028-KS-MTP Document3 Filed 06/12/19 Page 1 of 23

SOUTHERN DISTRICT OF MISSISSIPP]

   

 

 

 

 

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI JUN 12 2019
EASTERN DIVISION
ARTHUR JOHRS TSN
BY mapgerercrnsmenerpr ger MUTY

UNITED STATES OF AMERICA

v. SEALED CRIMINAL NO. 0: (4-cr- 9 8-AS-MTP

SHAHJAHAN SULTAN, M.D., 18 USC § 1349
THOMAS EDWARD STURDAVANT, M.D., 18 USC § 1341
FREDA CAL COVINGTON, R.N., and 21 USC § 846
FALLON DENEEM PAGE, R.N. 21 USC § 841(a)(1)

18 USC § 371
42 USC § 1320a-7b(b)

The Grand Jury Charges:

Background

1. TRICARE, administered by the United States Department of Defense, was a federal
health care benefit program that provided health care benefits to members of the United States
military, as well as to their families, in addition to military retirees.

Ze Blue Cross & Blue Shield of Mississippi, A Mutual Insurance Company (“Blue Cross’)
was a Mississippi for-profit health and accident insurance company that provided health care
benefits to member entities and individuals.

3. United Healthcare of Mississippi, Inc. (“United”) was a Mississippi for-profit health and
accident insurance company that provided health care benefits to member entities and individuals.

4, TRICARE, Blue.Cross, and United were “health care benefit programs” within the
meaning of Title 18, United States Code, Section 24(b).

a Individuals who qualified for TRICARE benefits were commonly referred to as
“beneficiaries.”

6. Individuals who qualified for Blue Cross or United benefits were commonly referred to
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 2 of 23

as “members.”

7. Medical service providers, including hospitals, clinics, physicians, nurse practitioners,
and pharmacies (“service providers”), meeting certain criteria, could provide medical services to
beneficiaries and members, and subsequently submit claims, either electronically or in hardcopy,
to TRICARE, Blue Cross, United, and other health care benefit programs seeking reimbursement
for the cost of services provided.

8. TRICARE, Blue Cross, United, and other health care benefit programs provided
prescription drug coverage, including prescription coverage for compounded medications, to
eligible beneficiaries and members through its pharmacy programs.

9. The United States Food and Drug Administration (“FDA”) defined compounded
medications as drugs that were combined, mixed, or altered from other drugs by licensed
pharmacists or other licensed practitioners, pursuant to valid prescriptions issued by licensed
medical professionals, including physicians (“prescribers”), to meet the specific needs of
individual patients.

10. According to the FDA, prescribers could prescribe compounded medications to patients
upon considering patients’ diagnoses, medical conditions, health factors, and reactions to other
medications, and only after determining that commercially available medications were not as
beneficial or potentially inappropriate or harmful to patients.

11. For prescription drugs, including compounded medications, to be appropriately
reimbursed, TRICARE, Blue Cross, United, and other health care benefit programs required that
these drugs be dispensed pursuant to valid prescriptions and be medically necessary for the
treatment of covered illnesses. In other words, TRICARE, Blue Cross, United, and other health

care benefit programs would not reimburse prescription drugs, including compounded
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 3 of 23

medications, which were not medically necessary or dispensed without a valid prescription.

12. TRICARE, Blue Cross, United, and other health care benefit programs reimbursed
pharmacies dispensing compounded medications based upon the average wholesale price of the
individual ingredients contained within the compounded medications.

13. TRICARE’s pharmacy program was administered by Express Scripts, a Pharmacy
Benefit Manger, whose responsibility was to receive, adjudicate, and pay TRICARE claims
submitted by service providers or beneficiaries.

14. Blue Cross’s pharmacy program was administered by CVS Caremark, a Pharmacy
Benefit Manager, whose responsibility was to receive, adjudicate, and pay Blue Cross claims
submitted by services providers or members.

15. United’s pharmacy program was administered by OptumRx, a Pharmacy Benefit
Manager, whose responsibility was to receive, adjudicate, and pay United claims submitted by
services providers or members.

The Defendant and Relevant Entities and Individuals

16. Defendant SHAHJAHAN SULTAN, M.D. (“SULTAN”), of Madison, Mississippi,
was a physician licensed to practice medicine in the state of Mississippi.

17. Defendant THOMAS EDWARD STURDAVANT, M.D. (““SSTURDAVANT”), of
Kingsport, Tennessee, was a physician licensed to practice medicine in the state of Mississippi.

18. Defendant FREDA CAL COVINGTON, R.N. (“COVINGTON”), of Hattiesburg,
Mississippi, was a registered nurse in the state of Mississippi, and recruited beneficiaries and
members to receive prescriptions from SULTAN and STURDAVANT.

19. Defendant FALLON DENEEM PAGE, R.N. (“PAGE”), of Soso, Mississippi, was a

registered nurse in the state of Mississippi, and recruited beneficiaries and members to receive
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 4 of 23

prescriptions from SULTAN and STURDAVANT.

20. Pharmacy 1, formed in 2013 and located in Jackson County, Mississippi, was an open
door, retail pharmacy, specializing in the production of compounded medications.

21. Medical Solutions of Ocean Springs, LLC, formed in 2013 and located in Harrison and
Jackson Counties, Mississippi, was a Mississippi Limited Liability Company owned and operated
by SULTAN, and through which SULTAN practiced medicine (“Medical Solutions”).

22. Pittsburgh Medical Marketing of Ocean Springs, LLC, formed in 2014 and located in
Harrison and Jackson Counties, Mississippi, was a Mississippi Limited Liability Company owned
and operated by SULTAN, which performed marketing services for Medical Solutions and
SULTAN (“Pittsburgh Medical Marketing”).

23. Magnolia Medical Consultants, LLC, formed in 2013 and located in Harrison County,
Mississippi, was a Mississippi Limited Liability Company owned and operated by
STURDAVANT (“Magnolia Medical”).

24. Co-conspirator 1 received compensation from Pittsburgh Medical Marketing for
identifying and recruiting beneficiaries and members to receive compounded medications from
Pharmacy 1 based on prescriptions issued by SULTAN and STURDAVANT.

25. Co-conspirator 2 received compensation from Pittsburgh Medical Marketing for
identifying and recruiting beneficiaries and members to receive compounded medications from
Pharmacy 1 based on prescriptions issued by SULTAN and STURDAVANT.

26. Co-conspirator 3 was employed by SULTAN as an office worker for Medical Solutions,

and compensated through Pittsburgh Medical Marketing.
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 5 of 23

COUNT 1
The Conspiracy and Its Object
27. The allegations at paragraphs 1 through 26 of this Indictment are realleged and
incorporated by reference as though fully set forth herein.
28. Beginning in or around March 2014, and continuing through in or around February
2015, in Jones and Jackson Counties, in the Southern District of Mississippi, and elsewhere, the

defendants,

SHAHJAHAN SULTAN, M.D.,
THOMAS EDWARD STURDAVANT, M.D.,
FREDA CAL COVINGTON, R.N., and
FALLON DENEEM PAGE, R.N.,
conspired and agreed with each other, and Co-conspirator 1, Co-conspirator 2, Co-conspirator 3,
and others known and unknown to the Grand Jury, to commit certain offenses against the United
States, that is:

a. to knowingly and willfully execute a scheme and artifice to defraud a health
care benefit program affecting commerce, as defined in Title 18, United States Code, Section
24(b), that is, TRICARE, Blue Cross, United and other health care benefit programs, and to obtain,
by means of material false and fraudulent pretenses, representations, and promises, money owned
by and under the custody and control of TRICARE, Blue Cross, United, and other health care
benefit programs, in connection with the delivery of and payment for health care benefits and
services, in violation of Title 18, United States Code, Section 1347; and

b. to knowingly and with the intent to defraud devise and intend to devise a
scheme and artifice to defraud, and to obtain money and property by means of materially false and

fraudulent pretenses, representations, and promises, knowing that the pretenses, representations

and promises were false and fraudulent when made, and to knowingly deposit or cause to be
Case 2:19-cr-00028-KS-MTP Document3 Filed 06/12/19 Page 6 of 23

deposited any matter or thing whatever to be sent or delivered by any private or commercial
interstate carrier, or takes or receives therefrom, any such matter or thing for the purpose of
executing such scheme and artifice or attempting to do so, in violation of Title 18, United States

Code, Section 1341.

Purpose of the Conspiracy

29. It was a purpose of the conspiracy for the defendants and their co-conspirators to
unlawfully enrich themselves by, among other things, (a) submitting and causing the submission
of false and fraudulent claims to TRICARE, Blue Cross, United, and other health care benefit
programs; (b) submitting and causing the submission of claims to TRICARE, Blue Cross, United,
and other health care benefit programs based upon materially false and fraudulent pretenses,
representations and promises; and (c) concealing the submission of false and fraudulent claims to
TRICARE, Blue Cross, United, and other health care programs.

Manner and Means

30. The manner and means by which the defendants and their co-conspirators sought to
accomplish the object and purpose of the conspiracy included, among other things:

a. To maximize reimbursements from TRICARE, Blue Cross, United, and
other health care benefit programs, Pharmacy 1 formulated compounded medications, not based
on evaluations of effectiveness or individualized patient need, but rather based on the
reimbursement amount per ingredient included (“high-yield compounded medications”);

b. Pharmacy | mass produced high-yield compounded medications and further
preprinted a series of prescription forms listing the high-yield combinations (“preprinted
prescription forms”) in order to encourage prescribers to prescribe these specific high-yield
compounded medications;

c. SULTAN agreed with Pharmacy 1 to prescribe high-yield compounded
6
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 7 of 23

medications to beneficiaries and members utilizing the preprinted prescription forms in exchange
for a percentage of the reimbursements paid by TRICARE, Blue Cross, United, and other health
care benefit programs to Pharmacy 1 for dispensing high-yield compounded medications to
beneficiaries and members;

d. SULTAN solicited and paid STURDAVANT to aid SULTAN in
prescribing high-yield compounded medications;

e€. SULTAN solicited and paid PAGE, COVINGTON, Co-conspirator 1, Co-
conspirator 2, and other recruiters to identify and recruit beneficiaries and members to receive
these high-yield compounded medications;

f. On SULTAN’s behalf, in exchange for monetary compensation and
typically under the guise of receiving cosmetic injections or weight loss medications, PAGE,
COVINGTON, Co-conspirator 1, Co-conspirator 2, and other recruiters identified and recruited
beneficiaries and members to receive high-yield compounded medications at no cost to the
beneficiaries and members;

g. PAGE, COVINGTON, Co-conspirator 1, Co-conspirator 2, and other
recruiters met with beneficiaries and members, in Jones County, Mississippi, and elsewhere, in
public areas, including gas stations and ball parks, and solicited their identification and insurance
information (“patient information”);

h. Upon soliciting patient information, PAGE, COVINGTON, and others,
typically, performed cursory medical evaluations upon beneficiaries and members, and, typically,
contacted SULTAN or STURDAVANT utilizing a video-chat application on an electronic device, |
whereupon SULTAN or STURDAVANT would ask general questions of the beneficiaries and

members regarding weight loss, but ultimately about conditions or symptoms related to pain or
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 8 of 23

scars;

1. Irrespective of whether SULTAN or STURDAVANT actually
communicated with the beneficiaries and members and irrespective of what beneficiaries and
members communicated their actual conditions to be, PAGE, COVINGTON, Co-Conspirator 1,
Co-conspirator 2, and other recruiters, without giving beneficiaries and members a choice in which
pharmacy, if any, to utilize, forwarded to Pharmacy 1 or Co-conspirator 3 patient information and
prescriptions or lists of compounded medications to be prescribed;

j. If health care benefit programs provided coverage, then Pharmacy 1 notified
SULTAN or STURDAVANT seeking authorization to dispense the recommended high-yield
compounded medications;

k. SULTAN and STURDAVANT prescribed high-yield compounded
medications to, and authorized automatic refills for, beneficiaries and members, typically verbally
or by completing and signing preprinted prescription forms, irrespective of whether the high-yield
compounded medications were medically necessary, and, on occasion, without examining the
beneficiaries and members;

1. In prescribing these high-yield compounded medications, SULTAN and
STURDAVANT, each, on occasion, prescribed, and authorized automatic refills for, ketamine, a
Schedule III controlled substance, to beneficiaries and members that were never examined;

m. Pharmacy 1 dispensed, typically by mailing via Federal Express, high-yield
compounded medications to beneficiaries and members predicated on prescriptions authorized by
SULTAN and STURDAVANT, and subsequently submitted electronic claims through interstate
wire transmissions to TRICARE, Blue Cross, United, and other health care benefit programs,

through their respective pharmacy benefit managers, seeking reimbursement for the high-yield
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 9 of 23

compounded medications dispensed;

n. TRICARE, Blue Cross, United, and other health care benefit programs
reimbursed Pharmacy 1’s claims for dispensing high-yield compounded medications relying on
Pharmacy 1’s representations that high-yield compounded medications were dispensed based upon
valid prescriptions and-were medically necessary;

oO. TRICARE, Blue Cross, and United, and other health care benefit programs
reimbursed Pharmacy 1 more than $7 million for claims submitted for dispensing high-yield
compounded medications predicated on prescriptions authorized by SULTAN and
STURDAVANT;

p- Pharmacy 1, in turn, paid SULTAN, through Pittsburgh Medical
Marketing, at least twenty-five percent of the reimbursements received from health care benefit
programs for dispensing high-yield compounded medications predicated on prescriptions
authorized by SULTAN and STURDAVANT, including on reimbursements received from
TRICARE; and

q. Upon receiving payment from Pharmacy 1, SULTAN, through Pittsburgh
Medical Marketing, Medical Solutions, or through an account he held jointly with another, in turn,
paid, directly or indirectly, COVINGTON, PAGE, Co-conspirator 1, Co-conspirator 2, and other
recruiters a fee for identifying and recruiting beneficiaries and members to receive high-yield
compounded medications, specifically including TRICARE beneficiaries.

All in violation of Title 18, United States Code, Section 1349.
COUNTS 2-5
31. Paragraphs 1 through 26 and 30 of the Indictment are realleged and incorporated by

reference herein as though fully set forth herein.
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 10 of 23

32. Onor about the dates specified below, in Jones, Jackson, and Harrison Counties, in the
Southern District of Mississippi, and elsewhere, for the purpose of executing the above-described
scheme to defraud TRICARE, Blue Cross, United, and other health care benefit programs, and
obtain money by materially false and fraudulent pretenses and representations, the defendants,

SHAHJAHAN SULTAN, M.D.,
THOMAS EDWARD STURDAVANT, M.D., and
FALLON DENEEM PAGE, R.N.,
aided and abetted by one another and by others known and unknown to the Grand Jury, did
knowingly cause to be sent or delivered by any private or commercial interstate carrier, namely
Federal Express, and took and received therefrom high-yield compounded medications for the

purpose of executing such scheme and artifice or attempting to do so, with each mailing

constituting a separate count:

 

 

Count | Defendant Description of Mailing Approximate
Date of Mailing |
2 SULTAN High-yield compounded medications, bearing | 06/18/2014

prescription numbers 72293 and 72316,
mailed from Pharmacy 1, located in Jackson
County, Mississippi, to Beneficiary B.F.,
located in Davidson County, Tennessee, via
Federal Express, bearing shipping number
770346254891

3 SULTAN High-yield compounded medications, bearing | 06/23/2014
prescription numbers 72262 and 72274,
mailed from Pharmacy 1, located in Jackson
County, Mississippi, to Member J.A., located
in Harrison County, Mississippi, via Federal
Express, bearing shipping number

 

 

770389714520
4 STURDAVANT | High-yield compounded medications, bearing | 10/20/2014
PAGE prescription numbers 42332 and 42334,

mailed from Pharmacy 1, located in Jackson
County, Mississippi, to Member M.W.,
located in Jones County, Mississippi, via

Federal Express, bearing shipping number
771549761523

 

 

 

 

 

 

10
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 11 of 23

 

5 STURDAVANT | High-yield compounded medications, bearing | 10/23/2014
PAGE prescription numbers including 42596 and
42597, mailed from Pharmacy 1, located in
Jackson County, Mississippi, to Member
K.M., located in Jones County, Mississippi,
via Federal Express, bearing shipping number
771598117312

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1341 and 2.
COUNT 6
The Conspiracy and Its Object

33. Paragraphs 1 through 26 and 30 of the Indictment are realleged and incorporated by
reference herein as though fully set forth herein.

34. Beginning in or around March 2014, and continuing through in or around February
2015, in Jones, Jackson, and Harrison Counties, in the Southern District of Mississippi, and
elsewhere, the defendants,

SHAHJAHAN SULTAN, M.D. and
THOMAS EDWARD STURDAVANT, M.D.,

did knowingly and intentionally conspire, confederate, and agree with each other and persons
known and unknown to the Grand Jury to distribute and dispense, outside the scope of professional
practice and not for a legitimate medical purpose, quantities of ketamine, a Schedule III controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(E)(i), all in
violation of Title 21, United States Code Section, 846.
COUNTS 7-10

35. Paragraphs 1 through 26 and 30 of the Indictment are realleged and incorporated by
reference herein as though fully set forth herein.

36. On or about the dates identified in the table below, in Jones, Jackson, and Harrison

Counties, in the Southern District of Mississippi, and elsewhere, the defendants,

1]
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 12 of 23

SHAHJAHAN SULTAN, M.D. and
THOMAS EDWARD STURDAVANT, M.D.,

aided and abetted by others known and unknown to the Grand Jury, did knowingly and
intentionally distribute and dispense, outside the scope of professional practice and not for a

legitimate medical purpose, quantities of a Schedule III controlled substance:

 

 

 

 

 

Count | Defendant Beneficiary/ | Approximate | Prescription | Controlled | Schedule
Member Prescription/ | Number Substance
Refill Date
7 SULTAN J.A. 06/23/2014 72262 Ketamine | III
8 SULTAN D.C. 09/05/2014 42043 Ketamine | Ill
9 STURDAVANT | M.W. 09/12/2014 42332 Ketamine | Ill
10 STURDAVANT | K.M. 09/18/2014 42596 Ketamine | Ill

 

 

 

 

 

 

 

 

 

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(E)(i), and Title
18, United States Code, Section 2.
COUNT 11
37. Paragraphs 1 through 26 and 30 of the Indictment are realleged and incorporated by
reference herein as though fully set forth herein.
38. Beginning in or around March 2014, and continuing through in or around February
2015, in Jackson County, in the Southern District of Mississippi, and elsewhere, the defendant,
SHAHJAHAN SULTAN, M.D.,
conspired and agreed with others known and unknown to the Grand Jury, to commit certain
offenses against the United States, that is,
a. to knowingly and willfully solicit and receive remuneration, specifically,
kickbacks and bribes, directly and indirectly, overtly and covertly, in return for referring
individuals for the furnishing and arranging for the furnishing of any item and service for which

payment may be made in whole or in part by a Federal health care program, that is, TRICARE;

and for the purchasing, leasing, ordering, and arranging for and recommending the purchasing,

12
Case 2:19-cr-00028-KS-MTP Document3 Filed 06/12/19 Page 13 of 23

leasing, and ordering of any good, item, and service for which payment may be made in whole and
in part by a Federal health care program, that is, TRICARE, in violation Title 42, United States
Code, Sections 1320a-7b(b)(1)(A) and 1320a-7b(b)(1)(B); and
b. to knowingly and willfully offer and pay remuneration, specifically,
kickbacks and bribes, directly and indirectly, overtly and covertly, in return for referring
individuals for the furnishing and arranging for the furnishing of any item and service for which
payment may be made in whole or in part by a Federal health care program, that is, TRICARE;
and for the purchasing, leasing, ordering, and arranging for and recommending the purchasing,
leasing, and ordering of any good, item, and service for which payment may be made in whole and
in part by a Federal health care program, that is, TRICARE, in violation of Title 42, United States
Code, Sections 1320a-7b(b)(2)(A) and 1320a-7b(b)(2)(B).
Purpose of the Conspiracy
39. It was a purpose of the conspiracy for the defendant and his co-conspirators to
unlawfully enrich themselves by (1) offering, paying, soliciting, and receiving kickbacks and
bribes in exchange for referring TRICARE beneficiaries and arranging and recommending high-
yield compounded medications to be prescribed and dispensed to TRICARE beneficiaries by
Pharmacy 1, and (2) submitting and causing the submission of claims to TRICARE for high-yield
compounded medications procured by kickback payments.
Overt Acts
40. In furtherance of the conspiracy, and to accomplish its object and purpose, the defendant
and his co-conspirators committed and caused to be committed, in Jackson County, in the Southern

District of Mississippi, and elsewhere, the following overt acts:

13
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 14 of 23

a. In or around early 2014, SULTAN met with the owners of Pharmacy 1 and
agreed to prescribe high-yield compounded medications in exchange for a percentage of the
reimbursements paid by health care benefit programs, including TRICARE;

b. In or around May 2014, SULTAN solicited Co-conspirator 1, and other
individuals, to identify and recruit beneficiaries and members to receive high-yield compounded
medications in exchange for kickbacks and bribes;

c. In or around May 2014, SULTAN solicited Co-conspirator 2 to explicitly
identify and recruit TRICARE beneficiaries;

d. Beginning in or around May 2014, and continuing through in or around July
2014, Co-conspirator 1 recruited TRICARE beneficiaries, including beneficiaries B.F. and J.F.,
and other members to receive high-yield compounded medications;

e. Beginning in or around May 2014, and continuing through in or around
October 2014, Co-conspirator 2 recruited TRICARE beneficiaries, including beneficiary C.E., and
other members to receive high-yield compounded medications;

f. On or about June 18, 2014, SULTAN prescribed high-yield compounded
medications to beneficiary B.F., which were dispensed by Pharmacy 1, bearing prescription
numbers 72293, 72316, and 72320, and reimbursed by TRICARE at approximately $3,308.78 in
total;

g. On or about June 18, 2014, SULTAN prescribed high-yield compounded
medications to beneficiary J.F., which were dispensed by Pharmacy 1, bearing prescription
numbers 72318 and 72319, and reimbursed by TRICARE at approximately $1,638.97 in total;

h. On or about June 30, 2014, SULTAN prescribed high-yield compounded

medications to beneficiary C.E., which were dispensed by Pharmacy 1, bearing prescription

14
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 15 of 23

numbers 72827, 72828, 72829, 72830, and 72862, and reimbursed by TRICARE at approximately
$8,133.33 in total;

i. On or about June 30, 2014, as remuneration for prescribing beneficiaries
and members high-yield compounded medications that were dispensed by Pharmacy 1 and
reimbursed by health care benefit programs, including TRICARE, Pharmacy 1 paid SULTAN,
through Pittsburgh Medical Marketing, kickbacks totaling approximately $104,819.40,
representing a percentage of the reimbursements paid by health care benefit programs, including
TRICARE;

j. On or about July 4, 2014, as remuneration for Co-conspirator 1 and Co-
conspirator 2 referring TRICARE beneficiaries and members to SULTAN to be prescribed high-
yield compounded medications that were dispensed by Pharmacy 1 and reimbursed by health care
benefit programs, including TRICARE, SULTAN paid for Co-conspirator 1, Co-conspirator 2, and
others to vacation with SULTAN in the Cayman Islands;

k. On or about July 10, 2014, as remuneration for Co-conspirator 2 referring
TRICARE beneficiaries and members to SULTAN to receive high-yield compounded
medications, which were dispensed by Pharmacy | and reimbursed by health care benefit
programs, including TRICARE, SULTAN, through Pittsburgh Medical Marketing, paid Co-
conspirator 2 approximately $5,000.00;

1. On or about July 11, 2014, as remuneration for Co-conspirator 1 referring
TRICARE beneficiaries and members to SULTAN to receive high-yield compounded
medications, which were dispensed by Pharmacy 1 and reimbursed by health care benefit
programs, including TRICARE, SULTAN, through Pittsburgh Medical Marketing, paid Co-

conspirator 1 approximately $1,950.00;

15
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 16 of 23

m. On or about July 16, 2014, as remuneration for prescribing beneficiaries and
members high-yield compounded medications which were dispensed by Pharmacy 1 and
reimbursed by health care benefit programs, including TRICARE, Pharmacy 1 paid SULTAN,
through Pittsburgh Medical Marketing, kickbacks totaling approximately $75,000.00, representing
a percentage of the reimbursements paid by health care benefit programs, including TRICARE;

n. On or about July 28, 2014, as remuneration for Co-conspirator 2 referring
TRICARE beneficiaries and other members to SULTAN to receive high-yield compounded
medications, which were dispensed by Pharmacy 1 and reimbursed by health care benefit
programs, including TRICARE, SULTAN, through Pittsburgh Medical Marketing, paid Co-
conspirator 2 approximately $5,800.00;

Oo. On or about July 31, 2014, as remuneration for prescribing beneficiaries and
members high-yield compounded medications which were dispensed by Pharmacy 1 and
reimbursed by health care benefit programs, including TRICARE, Pharmacy 1 paid SULTAN,
through a joint account held by SULTAN, kickbacks totaling approximately $20,000.00,
representing a percentage of the reimbursements paid by health care benefit programs, including
TRICARE;

p. On or about July 31, 2014, as remuneration for prescribing beneficiaries and
members high-yield compounded medications which were dispensed by Pharmacy 1 and
reimbursed by health care benefit programs, including TRICARE, Pharmacy 1 paid SULTAN,
through Pittsburgh Medical Marketing, kickbacks totaling approximately $152,231.95,

representing a percentage of the reimbursements paid by health care benefit programs, including

TRICARE;

16
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 17 of 23

q. On or about August 13, 2014, as remuneration for prescribing beneficiaries
and members high-yield compounded medications which were dispensed by Pharmacy 1 and
reimbursed by health care benefit programs, including TRICARE, Pharmacy 1 paid SULTAN,
through Pittsburgh Medical Marketing, kickbacks totaling approximately $75,000.00, representing
a percentage of the reimbursements paid by health care benefit programs, including TRICARE;

r. On or about August 29, 2014, as remuneration for prescribing beneficiaries
and members high-yield compounded medications which were dispensed by Pharmacy 1 and
reimbursed by health care benefit programs, including TRICARE, Pharmacy 1 paid SULTAN,
through Pittsburgh Medical Marketing, kickbacks totaling approximately $340,229.80,
representing a percentage of the reimbursements paid by health care benefit programs, including
TRICARE;

S. On or about September 5, 2014, as remuneration for Co-conspirator 2
referring TRICARE beneficiaries and other members to SULTAN to receive high-yield
compounded medications, which were dispensed by Pharmacy 1 and reimbursed by health care
benefit programs, including TRICARE, SULTAN, through Medical Solutions, paid Co-
conspirator 2 approximately $7,000.00;

t. On or about September 15, 2014, as remuneration for prescribing
beneficiaries and members high-yield compounded medications which were dispensed by
Pharmacy | and reimbursed by health care benefit programs, including TRICARE, Pharmacy 1
paid SULTAN, through Pittsburgh Medical Marketing, kickbacks totaling approximately
$100,000.00, representing a percentage of the reimbursements paid by health care benefit

programs, including TRICARE;

17
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 18 of 23

u. On or about September 22, 2014, as remuneration for prescribing
beneficiaries and members high-yield compounded medications which were dispensed by
Pharmacy 1 and reimbursed by health care benefit programs, including TRICARE, Pharmacy 1
paid SULTAN, through Pittsburgh Medical Marketing, kickbacks totaling approximately
$150,000.00, representing a percentage of the reimbursements paid by health care benefit
programs, including TRICARE;

Vv. On or about September 26, 2014, as remuneration for prescribing
beneficiaries and members high-yield compounded medications which were dispensed by
Pharmacy 1 and reimbursed by health care benefit programs, including TRICARE, Pharmacy 1
paid SULTAN, through Pittsburgh Medical Marketing, kickbacks totaling approximately
$250,000.00, representing a percentage of the reimbursements: paid by health care benefit
programs, including TRICARE;

w. On or about September 30, 2014, as remuneration for prescribing
beneficiaries and members high-yield compounded medications which were dispensed by
Pharmacy 1 and reimbursed by health care benefit programs, including TRICARE, Pharmacy 1
paid SULTAN, through a joint account held by SULTAN, kickbacks totaling approximately
$150,000.00, representing a percentage of the reimbursements paid by health care benefit
programs, including TRICARE;

Xx. On or about October 1, 2014, as remuneration for prescribing beneficiaries
and members high-yield compounded medications which were dispensed by Pharmacy | and
reimbursed by health care benefit programs, including TRICARE, Pharmacy 1 paid SULTAN,
through Pittsburgh Medical Marketing, kickbacks totaling approximately $57,664.39, representing

a percentage of the reimbursements paid by health care benefit programs, including TRICARE;

18
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 19 of 23

y. On or about October 6, 2014, as remuneration for Co-conspirator 2 referring
TRICARE beneficiaries and other members to SULTAN to receive high-yield compounded
medications, which were dispensed by Pharmacy 1 and reimbursed by health care benefit
programs, including TRICARE, SULTAN, through Pittsburgh Medical Marketing, paid Co-
conspirator 2 approximately $5,800.00;

Z. On or about October 6, 2014, as remuneration for prescribing beneficiaries
and members high-yield compounded medications which were dispensed by Pharmacy 1 and
reimbursed by health care benefit programs, including TRICARE, Pharmacy 1 paid SULTAN,
through Pittsburgh Medical Marketing, kickbacks totaling approximately $180,000.00,
representing a percentage of the reimbursements paid by health care benefit programs, including
TRICARE;

aa. On or about October 8, 2014, as remuneration for prescribing beneficiaries
and members high-yield compounded medications which were dispensed by Pharmacy 1 and
reimbursed by health care benefit programs, including TRICARE, SULTAN, through Pittsburgh
Medical Marketing, paid STURDAVANT, through Magnolia Medical, approximately $45,000.00;

bb. On or about October 9, 2014, as remuneration for prescribing beneficiaries
and members high-yield compounded medications which were dispensed by Pharmacy 1 and
reimbursed by health care benefit programs, including TRICARE, Pharmacy 1 paid SULTAN,
through Pittsburgh Medical Marketing, kickbacks totaling approximately $180,000.00,
representing a percentage of the reimbursements paid by health care benefit programs, including
TRICARE;

ce. On or about October 17, 2014, as remuneration for prescribing beneficiaries

and members high-yield compounded medications which were dispensed by Pharmacy 1 and

19
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 20 of 23

reimbursed by health care benefit programs, including TRICARE, Pharmacy 1 paid SULTAN,
through Pittsburgh Medical Marketing, kickbacks totaling approximately $180,000.00,
representing a percentage of the reimbursements paid by health care benefit programs, including
TRICARE;

dd. Onor about October 24, 2014, as remuneration for prescribing beneficiaries
and members high-yield compounded medications which were dispensed by Pharmacy 1 and
reimbursed by health care benefit programs, including TRICARE, Pharmacy 1 paid SULTAN,
through Pittsburgh Medical Marketing, kickbacks totaling approximately $180,000.00,
representing a percentage of the reimbursements paid by health care benefit programs, including
TRICARE; and

ee. On or about October 31, 2014, as remuneration for prescribing beneficiaries
and members high-yield compounded medications which were dispensed by Pharmacy 1 and
reimbursed by health care benefit programs, including TRICARE, Pharmacy 1 paid SULTAN,
through Pittsburgh Medical Marketing, kickbacks totaling approximately $150,000.00,
representing a percentage of the reimbursements paid by health care benefit programs, including
TRICARE;

ff. On or about November 6, 2014, as remuneration for prescribing
beneficiaries and members high-yield compounded medications which were dispensed by
Pharmacy 1 and reimbursed by health care benefit programs, including TRICARE, SULTAN,
through Pittsburgh Medical Marketing, paid STURDAVANT, through Magnolia Medical,
approximately $70,000.00;

All in violation of Title 18, United States Code, Section 371.

20
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 21 of 23

41.

COUNTS 12-15

by reference herein as though fully set forth herein.

42.

District of Mississippi, and elsewhere, the defendant,

SHAHJAHAN SULTAN, M.D.,

Paragraphs 1 through 26, 30, and 40 of the Indictment are realleged and incorporated

On or about the dates identified in the table below, in Jackson County, in the Southern

did knowingly and willfully offer and pay remuneration, that is kickbacks and bribes, directly and

indirectly, overtly and covertly, in cash and in kind, to Co-conspirator 1, Co-conspirator 2, and

others in return for referring TRICARE beneficiaries to SULTAN for the furnishing and arranging

for the furnishing of any item or service for which payment may be made in whole or in part under

a Federal health care program as defined in Title 42, United States Code, Section 1320a-7b(f), that

is, TRICARE, as set forth below:

 

Count

Description

Approximate
Date of Payment

Approximate
Amount

 

12

Payment by SULTAN to Co-conspirator 2 for
referring TRICARE beneficiary C.E. to
SULTAN to be prescribed high-yield
compounded medications, including
prescriptions bearing numbers 72827, 72828,
72829, 72830, and 72862.

July 10, 2014

$150

 

13

Payment by SULTAN to Co-conspirator 2 for
referring TRICARE beneficiary R.G. to
SULTAN to be prescribed high-yield
compounded medications, including
prescriptions bearing numbers 72642, 72652,
72653, and 72654.

July 10, 2014

$150

 

14

Payment by SULTAN to Co-conspirator 1 for
referring TRICARE beneficiary B.F. to
SULTAN to be prescribed high-yield
compounded medications, including
prescriptions bearing numbers 72293, 72316,
and 72320.

July 11, 2014

$100

 

15

 

 

Payment by SULTAN to Co-conspirator 1 for
referring TRICARE beneficiary J.F. to

 

July 11, 2014

 

$100

 

21

 
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 22 of 23

 

SULTAN to be prescribed high-yield
compounded medications, including
prescriptions bearing numbers 72318 and
72319.

 

 

 

 

 

Each of the above is a violation of Title 42, United States Code, Section 1320a-7b(b)(2)(A).
FORFEITURE ALLEGATIONS

1. Upon conviction of Counts 1 through 5 and Count 11] contained in this Indictment,
the defendants, SHAHJAHAN SULTAN, M.D., THOMAS EDWARD STURDAVANT, M.D.,
FREDA CAL COVINGTON, R.N., and FALLON DENEEM PAGE, R.N., shall forfeit to the
United States pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and 982(a)(7); and
Title 28, United States Code, Section 2461, all property, real and personal, that constitutes or is
derived, directly or indirectly, from gross proceeds of the violations, including but not limited to a
sum of money equal to the amount of gross proceeds of the offenses.

2. Upon conviction of Counts 6 through 10 contained in this Indictment, the
defendants, SHAHJAHAN SULTAN, M.D. and THOMAS EDWARD STURDAVANT,
M.D., shall forfeit to the United States pursuant to Title 21, United States Code, Section 853, any
property constituting, or derived from, proceeds obtained, directly or indirectly, as a result of the
violations, including but not limited to a sum of money equal to the amount of gross proceeds of
the offenses, all property involved in or traceable to property involved in the offense, and all

property used to facilitate the offense.

3. If any of the above-described forfeitable property, as a result of any act or omission
of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
Cc. has been placed beyond the jurisdiction of the court; and

,

22

 
Case 2:19-cr-00028-KS-MTP Document 3 Filed 06/12/19 Page 23 of 23

d. has been substantially diminished in value; or has been commingled with
other property which cannot be divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p) as

incorporated by Title 18, United States Code, Section 982(b), to seek forfeiture of any other

property of the defendant up to the value of the “U Wp descrifed

D. MICHAEL HURST, JR.
United States Attorney

    

A TRUE BILL: Sf?
s/ signature redacted _—

fPoeren of the Grand ay

This indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this the /27%+ day of , 2019.

Bebe R_ Gm dira—

UNITED STATES MAGISTRATE JUDGE

 

 

23
